United States Court of Appeals
                     For the First Circuit


No. 03-1470

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                      ROBERT C. LUISI, JR.,

                      Defendant, Appellant.



                          ERRATA SHEET

     The opinion of this court issued on April 10, 2007 is amended
as follows:

     On page 13, footnote 8, line 8: Replace the word "where" with
the word "were."

     On page 20, line 15: Replace the citation "494-5" with the
citation "494-95."

     On page 21, line 2: Delete the period directly following the
number "8," and replace it with a semicolon. Delete one of the two
spaces before "Cf."     Replace the capitalized "Cf." with the
lowercase "cf."